Case 2:19-cv-03594-CMR Document 1-1 Filed 08/02/19 Page 1 of 2




Exhibit "A"
                   Case 2:19-cv-03594-CMR Document 1-1 Filed 08/02/19 Page 2 of 2




                   IN THE COURT OF COMMON PLEAS OF LUZERNE COUNTY,
                                                PENNSYLVANIA

            DISCOVER BANK,
                          Plaintiff


            vs.                                                               Civil Action No.                     „ . •,

            JOHNALAIMO,                                                            <^U/ °
                          Defendants)
                                          NOTICE TO DEFEND - CIVIL

            You have been sued in Court. If you wish to defend against the claim set forth in thefollowing
            papers, you must take action within twenty (20) days after this complaint and notice are served
            by entering an appearance personally or by attorney and filing in writing with the court your
            defenses or objections to the claims setform against you. You are warned that if you fail to do
            so the case may proceed without you and a judgment may be entered against you by the court
            without any further notice for any money claimed in the complaint or for any other claim or
            relief requested by the plaintiff. You may lose money or property or other rights important to
            you.

            YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
            HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW. THIS
            OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.
            IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO
            PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL
            SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

                           LEGAL SERVICES OF NORTHEASTERN PENNSYLVANIA
                                                           INC
                                           410 BICENTENNIAL BLDG,                                   cs>

                                               15 PUBLIC SQUARE                                     C32
                                                                                                                   C:.-
                                            WILKES-BARRE, PA 18702                                  "Z>»
                                                                                                    a
                                                                                                                   r-Vj •'
                                                                                                                    £V
                                                                                                    en
                                                   570-825-8567                                        i
                                                                                                                    •,•».»

                                                                                                                    »»••

                                                                                                     &3        .    m

                                         LAWYER REFERRAL SERVICE:                                      7£»
                                                                                                       -*r
                                                                                                                      '** >.
                                                                                                                      :t
                               PENNSYLVANIA LAWYER REFERRAL SERVICE
                                                                                                     ies                .• j

                                                   800-692-7375
                                                                                                       •*C5>           —




                                                                                                       G©




FILED PROTHONOTARY LUZERNE COUNTY             08/03/2018    10:04:57 AM           Docket # 201808840
